

EXHIBIT 10.1
offerletterimage1.gif [offerletterimage1.gif]


March 6, 2019
Buffy White
Buffy,
Congratulations, it is with great pleasure that I inform you that the
Compensation Committee of the Board of Directors has approved an adjustment to
your base salary and STI. Your base salary will be increased to $400,000 per
annum, effective February 28, 2019. Your Short-Term Incentive target will also
be increased to 70% of your base salary for 2019. Your 2019 Long-Term Incentive
target, remains 60% of your base salary. Altogether, your Total Direct
Compensation, at target, for 2019 is $920, 000.
All other terms and conditions of employment will remain unchanged as per your
original offer letter of employment.
Buffy, I know you will continue to display the same level of enthusiasm and
enterprise, which you have exhibited throughout your tenure at Cross Country
Healthcare. I am looking forward to your continued contribution to the success
of the organization.
Sincerely,


/s/ Kevin Clark
Kevin Clark
President & Chief Executive Officer






Acknowledgement: /s/ Buffy White
Buffy White


